                  Case 19-50966-JKS              Doc 21      Filed 11/23/20         Page 1 of 1


                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

In re:                                                               Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC,                                  Case No. 17-12560 (BLS)
et al.,1
                     Remaining Debtors.                              (Jointly Administered)

MICHAEL GOLDBERG, in his capacity as Liquidating
Trustee of the WOODBRIDGE LIQUIDATION TRUST,

                                    Plaintiff,                       Adversary Proceeding
                        vs.                                          Case No. 19-50966 (BLS)

DIME STRATEGIES, INC., and RONALD P. DIEZ,

                                    Defendants.

                 NOTICE OF WITHDRAWAL OF STIPULATION REGARDING
                                    APPOINTMENT OF MEDIATOR

        PLEASE TAKE NOTICE that the Woodbridge Liquidation Trust hereby withdraws without
prejudice the Stipulation Regarding Appointment of Mediator [Adv. Docket No. 20], filed on November
19, 2020 with the United States Bankruptcy Court for the District of Delaware, 824 Market Street,
Wilmington, Delaware 19801.

Dated: November 23, 2020                              PACHULSKI STANG ZIEHL & JONES LLP

                                                      /s/ Colin R. Robinson
                                                      Bradford J. Sandler (DE Bar No. 4142)
                                                      Andrew W. Caine (CA Bar No. 110345)
                                                      Colin R. Robinson (DE Bar No. 5524)
                                                      919 North Market Street, 17th Floor
                                                      P.O. Box 8705
                                                      Wilmington, DE 19899 (Courier 19801)
                                                      Telephone: 302-652-4100
                                                      Facsimile: 302-652-4400
                                                      E-mail: bsandler@pszjlaw.com
                                                               acaine@pszjlaw.com
                                                               crobinson@pszjlaw.com

                                                      Counsel for the Woodbridge Liquidation Trust




1
  The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as
follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC
(0172).
DOCS_DE:231853.1 94811/003
